REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 13 and its dependent claim(s), if any, the prior art (e.g., US 2016/0000394) discloses a system for radiographic tissue density evaluation (fig. 2 and title), said system comprising: a cassette (1) for exposure to an X-ray source (3), the cassette (1) configured to obtain information to perform normalization (52) of a captured radiographic image of a subject (H), a calibration bar with a predetermined radiographic signature (2) on or within the cassette (1) to serve as reference; and a software program (analyzing device 5 as a computer device and par. 37) to perform analysis on (53) and to provide a display of the captured radiographic image (fig. 4). The prior art (e.g., US 6422750) further discloses the cassette having a radio-opaque backing with a spatial homogeneous X-ray radiographic signature used to estimate a source-detector geometrical inhomogeneity (abstract). Additionally, the prior art (e.g., US 2014/0016852) discloses performing intensity standardization of the radiographic image (abstract), and a calibration bar with a predetermined radiographic signature to serve as reference for performing the intensity standardization (abstract).
 However, the prior art fails to disclose or fairly suggest a system for radiographic tissue density evaluation, said system including: the cassette having a minimally radio-opaque backing with a spatial homogeneous X-ray radiographic signature used to estimate a source-detector geometrical inhomogeneity, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884